MEMORANDUM ***
Michael A. Fries sued Sheriffs Deputy Randall Rush, the Orange County Sheriffs Department, and Orange County under 42 *665U.S.C. § 1983. Fries alleges that during the time he was incarcerated in the Orange County Jail, Rush directed or caused other inmates to abuse him. He also alleges that Orange County policies relating to the segregation of protective custody inmates placed him in danger. The case went to a jury trial on October 7 and 8, 2003. At the close of Fries’s case, the district court granted the defendants’ motion for judgment as a matter of law (1) that Rush was protected by qualified immunity; and (2) that Fries failed to establish liability under Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). A grant of a motion for judgment as a matter of law is reviewed de novo. Johnson v. Paradise Valley Unified Sch. Dist., 251 F.3d 1222, 1226 (9th Cir.2001).
Judgment as a matter of law is appropriate if “during a trial by jury a party has been fully heard on an issue and there is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue.” Fed.R.Civ.P. 50(a)(1). We have reviewed the record in this case, and we agree with the district court’s determination that no reasonable jury could have found that Rush was not protected by qualified immunity, or that the county defendants could be held hable consistent with Monell. Fries’s testimony was insufficient to tie Rush to actionable behavior under § 1983, and he presented no evidence of an unconstitutional policy or custom sufficient for liability under Monell. Fries suggests that, had judgment as a matter of law not been granted on the Monell claim, he would have introduced evidence to support it. However, Fries rested his case before the district court granted the defendants’ motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.